Honorable Ralph Brock
County Attorney
Lubbock County
Lubbock, Texas
Dear Sir:           Opinion No O-4879
                   Re:   Under the facts submitted is the
                         State Farm Fire Insurance Company
                         of Bloomington, Illinois, eligible'
                         to write insurance upon the proper-
                         ties of the Lubbock Independent
                         School District?
          Your letter of recent date requesting the opinion
of this department on the above stated question reads in part
as follows:
          "I have been requested by Claude L. Hale,
    County School Superintendent of Lubbock County,
    Texas, to secure from your office an opinion as
    to whether or not the State Farm Fire Insurance
    Company of Bloomington, Illinois, is eligible
    to write insurance upon the properties of the
    Lubbock Independent School District.
          "Under Article 4860A-8 of Vernon's Annotated
   Civil Statutes, it provides that a mutual company
   may write insurance upon such corporations as the
   Lubbock Independent School District, however, in
   the recent case of Lewis vs. Independent School
   District of the city of Austin, et al, 161 S.W.
2nd, 450, the Supreme Court held that this Art-
   icle was unconstitutional by reason of Section 52
   of Article 3 of the Constitution of the State of
   Texas.
         "It is my understanding that the State Farm
   Fire Insurance Company of Bloomington, Illinois,
   is not a mutual but a stock company and operates
   in Texas as an old line legal reserve stock com-
   paw.   The State Farm Fire Insurance Company of
   Bloomington, Illinois, is not to be confused with
   the State Farm Mutual Automobile Insurance Company
   and is an entirely separate company.
Honorable Ralph Brock, page 2           o-4879


          "I give you the above facts which is all the
    information I have regarding the State Farm Fire
    Insurance Company. It is my opinion that if the
    above State Farm Fire Insurance Company of Bloom-
    ington, Illinois, is not a mutual but an old line
    legal reserve stock company, it is eligible to
    write insurance on the properties of the Lubbock
    Independent School District, however, I have been
    requested to secure an opinion regarding same.
          1,
           . . . .If
          A representative of the State Insurance Department
informs us that the State Farm Fire Insurance Company of Bloom-
ington, Illinois, is an old line legal reserve stock company
having a permit to do business in this State. As this com-
pany is nota mutual company the opinion of the Supreme Court
in the case of Lewis vs. Independent School District of the
City of Austin et al, 1.61S.W. (2nd) 450, does not prohibit
the company in question from writing insurance on the proper-
ties of the Lubbock Independent School District.
          After a careful search of the statutes and consti-
tutional provisions of this State we fail to find any statu-
tory or constitutional provision prohibiting companies of the
kind and class of the State Farm Fire Insurance Company of
Bloomington, Illinois, from writing insurance on the kind of
properties inquired about. As the above mentioned insurance
company is a stock company and operates as an old line legal
reserve stock company it is the opinion of this department
that said company is eligible to write insurance on the pro-
perties of the Lubbock Independent School District.
          Trusting that the foregoing fully answers your in-
quiry, we are
                                  Yours very truly
                                ATTORNEY GENERAL OF TEXAS
AW:mp:wc

APPROVED OCT 5, 1942               By s/Ardell Williams
s/Gerald C. Mann                        Ardell Williams
ATTORNEY GENERAL OF TEXAS                     Assistant
Approved Opinion Committee By s/ BWB Chairman